Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments, remarks and the declaration under 37 CFR 1.132  submitted November 22, 2021 is acknowledged.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edagwa et al. (WO 2017/233280 A2, IDS)
Edagwa et al. teach integrase inhibitor prodrugs with hydrophobic aliphatic or alkyl as represented by the formula 
    PNG
    media_image1.png
    176
    396
    media_image1.png
    Greyscale
, wherein R is C3 to C30 alkyl, and nanoparticles comprising the same, which comprising the prodrug and a surfactant, an amphiphilic block polymer, particularly, poloxamer  P407. Edagwa et al. further teach the pharmaceutical composition comprising the prodrug or its nanoparticles and method of using the same for treating HIV infection. In a particular embodiment, the 
    PNG
    media_image2.png
    126
    260
    media_image2.png
    Greyscale
, wherein R is an aliphatic group or alkyl group comprising about 12 to 18 carbons.  Expressly disclosed fatty acids include myristic acid, palmitic acid, and stearic acid. See, particularly, page 7, line 20, to page 10, line 11, and claims 1-5. The nanoparticles are made according to a known method. Particularly, by mixing the prodrug (crystalline or amorphous) and the surfactant and subjected to high pressure homogenization. The particle size is in the range of 1 nm to 1 µm, particularly, about 200 nm to 500 nm. See, page 12, line 25 to page 14, line 18. Various surfactants may be used, with poloxamer 407 as the preferred surfactant. See, page 21, line 28 to page 23, line 7. The nanoparticle of the prodrug may be formulated into various dosage form for suitable routes of administration, including parenteral administration, such as injection. See, particularly, page 25, line 21 to page 26, line 10. In particular embodiment, the nanoformulation of the drug, due to their long-acting therapeutic effect, may be administered once every 1 to 12 month or even less frequently, such as once every 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 18, 21, 24 or more months. See, particularly, page 26, lines 11-21.

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 9,216996 B2)  in view of Zaro (“Lipid-based carrier for prodrugs to enhance delivery,” AAPS J. 2015, Vol. 17, No. 1, pp 83-92, IDS), Gendelman et al. (WO 2012/061480 A2, IDS)  and  Zhou et al. (“A long-acting nanoformulated cabotegravir prodrug for improved antiretroviral therapy,” Topics in Antiviral Medicine, April. 2017 Vol. 25, 1 supp. Supplement1, pp 180s-181s. Abstract Number: 439. Meeting info: 24th Conference on retroviruses and opportunistic infections, Seattle WA, Feb 13-16, 2017, IDS).
Jin et al. teach polycyclic carbamoylpyridone compounds as HIV integrase inhibitors and method of using the same for treating HIV infection. See, particularly, col. 2, lines 34 to col. 3, line 68. In one embodiment, the polycyclic carbamoylpyridone compounds have a general formula of 
    PNG
    media_image3.png
    103
    198
    media_image3.png
    Greyscale
. See, col. 12, lines 54-68. Expressly disclosed and preferred compound is bictegravir. See, particularly the claims. The one embodiment, the invention include prodrug, its stereoisomers, enantiomers. See, particularly, col. 11, line 56 to col. 12, line 3. The compound may be formulated into various dosage forms known in het art with those known pharmaceutically acceptable excipients, carriers, and administered accordingly within the skill of ordinary skilled in the art. One preferred method of administration is injection. See, particularly, col. 22, line 62 to col. 23, line 68.
Jin et al. do not teach expressly the stearic acid conjugated compound herein as the prodrug of bictegravir, the nanoparticle herein defined, nor the particular administration route and schedule recite in claims 7 and 8.

However, Zaro reveals that ester prodrugs are one of the most common prodrug forms because of their known pharmacokinetic advantages, including improved pharmacokinetics, increased absorption, and facilitated targeting. Lipidization and use of lipid carrier can increase the pharmacological half-life of the drug, thus improving pharmacokinetics and allowing less frequent dosing. See, particularly, the abstract, and the introduction section. Various natural lipid carrier are commonly used in the design of lipid prodrugs, including fatty acids, glycerides and phospholipids. In the design of fatty acid-linked conjugates, the drugs are linked either to the free carboxylate group or to the ω-position at the end of the carbon chain. In the conjugation to the carboxylate group, a drug containing an alcohol or amino group is linked to the fatty acid, resulting in an ester or amide-linked conjugate, respectively (Fig. 1a). 
    PNG
    media_image4.png
    231
    212
    media_image4.png
    Greyscale
. Thus, the employment of fatty acid for making lipid prodrug is old and well-known in the art. Fatty acid conjugated prodrugs with various chain length of the fatty acids have been known in the art, including anti-HIV drug. See, particularly, table 1 at pages 88.
Gendelman et al. teach a method of making nanoparticle comprising one therapeutic agent, such as antiretroviral anti-HIV agent, and a surfactant, particularly, amphiphilic block copolymer, and pharmaceutical composition comprising the nanoparticles, and method of using the same for treating HIV infection. See, particularly, page 3, lines 1-30. Particular anti-HIV agent include integrase inhibitors See, page 16, lines 8-12. Particularly disclosed surfactants are amphiphilic block copolymer (page 16, lines 1-8), such as poloxamer 407 (page 21, lines 20-22). The nanoparticles were prepared by homogenization, wherein the particle sizes are in the range of about 300 nm to 400 nm. See, particularly, page 81, line 28 to page 82, line 12. And Figure 17 therein. The nanoparticles (nanoART) substantively increase drug-dosing intervals, reduce drug concentrations for administration, facilitate drug access to viral sanctuaries, diminish untoward side effects and improve drug availability to infected individuals. Animal studies have supported (the nanoparticle formulation) the in vitro results and demonstrated that clinically relevant amounts of drug are present within both serum and tissues for up to 3 months after a single administration. See, particularly, paragraph [0112].
Zhou et al. teach a nanoformulated cabotegravir prodrug with improved antiretrovial profiles, particularly, with extended drug half-life and antiretroviral activities, wherein the prodrug is myristoylated cabotegravir (MCAB). See, the title, abstract, and figure 1 at page 55. The nanoformulated MCAB was made by high pressure homogenization of mixture of MCAB and P407. The drug is in crystalline form. Zhou et al. further discloses that cabotegravir has been known for treating HIV. The NMCAB was evaluated in Balb/C mice and compared to parent drug formulation after a single intramuscular injection of 15 or 45 mg/kg. The plasma drug levels were monitored for two months. The results indicated that NMCAB was effectively taken up by MDM with sustained slow release of up to 30 days. Zhou et al. further disclosed that similar 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a fatty acid conjugate prodrug of the integrase inhibitor with stearic acid (C-18 fatty acid) and to make the nanoformulated fatty acid prodrug of the integrase inhibitor with a particle size within the range of 100 nm to 1000 nm, along with the known surfactant, P407..
A person of ordinary skill in the art would have been motivated to  make a fatty acid conjugate prodrug of the integrase inhibitor, bictegravir, with stearic acid (C-18 fatty acid) and to make the nanoformulated fatty acid prodrug of the integrase inhibitor with a particle size within the range of 100 nm to 1000 nm, along with the known surfactant P470 because lipid prodrug, particularly, fatty acid conjugated prodrug has been known to provide pharmacokinetic advantages, including improved pharmacokinetics, increased absorption, and facilitated targeting. Lipidization and use of lipid carrier can increase the pharmacological half-life of the drug, thus improving pharmacokinetics and allowing less frequent dosing, and indeed, the fatty acid conjugated HIV integrase inhibitor has proven benefits expected from lipid prodrug. Further, P407 with the homogenization process has been known to produce nanoparticles with particle size of 300-400 nm. Furthermore, the optimization of a result effective parameter, e.g., particle size of the nanoparticle, or the route and schedule for administration of a therapeutic In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, since stearic acid is a well-known natural fatty acid, the employment of such natural fatty acid for making a lipid prodrug would have been obvious as such technique have been old and well-known in the art. Furthermore, since various specific fatty acids have been known to be used in various specific drugs, the selection of an optimal fatty acid within the well-known natural fatty acids would have been within the purview of ordinary skill in the art. 
Response to the Arguments
Applicants’ amendments, remarks and the declaration under 37 CFR 1.132  submitted November 22, 2021 have been fully considered, but found unpersuasive.
As to the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Edagwa et al. (WO 2017/233280 A2, IDS), applicants contend  that the reference do not teach examples of bictegravir prodrug, a particular subgenus encompassing the claimed compound herein, and assert the general formula (I-A) would encompass millions of compounds. Citing In re Petering, applicants contend that bictegravir prodrug is not preferred embodiment of Edagwa et al. and only concluded that Edagwa  does not allow the skilled artisan to “at once envisage”. The arguments are not probative. Note, Adagwa et al. specifically named and claimed the bictegravir prodrug has the following formula: 
    PNG
    media_image2.png
    126
    260
    media_image2.png
    Greyscale
, wherein R is an aliphatic group or alkyl group comprising about 12 to 18 carbons.  Expressly disclosed fatty acids include myristic acid, palmitic acid, and stearic acid. See, particularly, page 7, line 20, to page 10, line 11, and claims. As it has been well-settled that when the species is clearly named, Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). Particularly, in instant case, Adagwa discloses that alky;l groups of C12-18 are equally suitable for R, and myristic acid (C13), palmitic acid (C15), and stearic acid (C17) expressly named. There is no evidence showing any difference among those Rs. Thus, one of skilled artisan would have at once envisaged the compounds ad defined in claim 8 of Edagwa et al. wherein the R C13, C15 and/or C17. 
As to the obvious rejections over Jin et al. (US 9,216996 B2)  in view of Zaro, Gendelman et al. (WO 2012/061480 A2, IDS)  and  Zhou et al., applicants contend that the cited references fails to provide “any suggestion or motivation to modify bictegravir with a 17 carbon saturated linear aliphatic chain to arrive at the claimed compound. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching suggestion and motivation are found in the references themselves and in the knowledge generally available to one of ordinary skill in the art.  Particularly, The prior art as a whole teach bictegravir and its produg as known anti-HIV agent, and aliphatic prodrug has been known in the art to provide superior pharmacokinetic properties of anti-HIV drug, particularly, integrase inhibitor having similar structure. Thus, there is a clear motivation to one of ordinary skill in the art to use the known technic or making a prodrug of bictegravir and with a reasonable 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, the prior art as  a whole have disclosed the employment of fatty acid as lipophilic moiety in making prodrug, HIV integrase inhibitors in particular. As discussed in the rejection, the employment of a well-known fatty acid as the lipophilic moiety would have been obvious. Furthermore, fatty acids differ from each other only by the chain length, or the number of CH2 in the carbon chain. They are homologs each from the others. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May,
Applicants further argue that any prima facie case of obviousness would be refuted by the fact presented in the declaration under 37 C.F.R. 1.132, which shows that the claimed compound herein provides sustained therapeutic drug level for at least 210 days. The arguments are not probative. Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). In instant case, the alleged benefit, long lasting therapeutic efficacy,  would have been reasonably expected in view the cited reference as a whole, particularly, the teaching of Zhou et al. Particularly, the cited references teach or suggested that lipophilic prodrug of HIV integrase inhibitors would have been expected to have a sustained therapeutic effective. Further, it is applicants’ burden to show to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.
The declaration under 37 CFR 1.132 filed November 22, 2021 is insufficient to overcome the rejection of claims1, 3-8  based upon Jin et al.  in view of Zaro, Gendelman et al. and  Zhou et al. as set forth in the last Office action because: the alleged benefit would have reasonably expected. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627